Order dismissing complaint and the judgment entered thereon reversed on the law, with ten dollars costs and disbursements, and motion denied, and defendant given leave to answer within ten days. The parties differ in one very important respect, to wit, the time and the circumstances under which the alleged defamatory words were spoken and whether the matter in hand was at the time closed. The plaintiff asserts that it was after the closing of the matter, and the circumstances in a measure support him. The defendant denies this and says that the words were spoken in the course of his official duties. Possible liability or the exemption from liability will depend on these questions of fact. There was no absolute privilege or exemption under the circumstances shown. (Coffin v. Coffin, 4 Mass. 1.) Young, Scudder and Davis, JJ., concur; Carswell, J., concurs in result; Hagarty, J., dissents and votes to affirm. [152 Misc. 839.]